DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I product invention (claims 1-9) in the reply filed on 10/27/2021 is acknowledged.  
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
	The misspelled term “transm1ssion” (line 12 of claim 1) should be replaced with                --transmission--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “extended and retracted in a transmission manner” (line 1 of claim 1) is unclear.  Firstly, it is unclear how both “extended and retracted” can be achieved at the same time (applicant 
The slash “/” symbols used throughout the claims render the claims unclear.  For instance, it is unclear of “to/away” is to limit the scope of the claim to --to and away-- or --to or away-- or  --to, away, or to and away--.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The art of record (see attached PTO-892) does not suggest the totality of limitations recited in independent claim 1.  The prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  Claims 2-9 depend from claim 1 and are thus similarly allowable.  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658